            Case 1:20-cv-01265-AWI-SAB Document 21 Filed 02/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   HENDRICK BLOCK,                                      Case No. 1:20-cv-01265-NONE-SAB

11                  Plaintiff,                            ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE AND ADJUST THE
12           v.                                           DOCKET TO REFLECT VOLUNTARY
                                                          DISMISSAL PURSUANT TO RULE 41(a)
13   K & K SISTERS, LLC, et al.,                          OF THE FEDERAL RULES OF CIVIL
                                                          PROCEDURE
14                  Defendants.
                                                          (ECF No. 20)
15

16          On February 8, 2021, a stipulation was filed dismissing this action with prejudice and

17 with each party to bear its own costs and fees. (ECF No. 20.) In light of the stipulation of the

18 parties, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San

19 Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice and without an
20 award of costs or attorneys’ fees.

21          Accordingly, the Clerk of the Court is HEREBY DIRECTED to assign a district judge to

22 this case for the purpose of closing the case and then to adjust the docket to reflect voluntary

23 dismissal of this action pursuant to Rule 41(a).

24
     IT IS SO ORDERED.
25

26 Dated:     February 9, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
27

28

                                                      1
